DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1, 4-6, 15-22, 25-37 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the switching assembly is operable to selectively electrically couple the coils of the electric machine in at least a series combination of coils and a parallel combination of coils; and wherein the switching assembly is operable to selectively electrically couple the coils of the electric machine in a first Wye configuration and a first Delta configuration, the first Wye configuration in which one set of three coils are coupled in a single Wye configuration and the first Delta configuration in which one set of three coils are coupled in a single Delta configuration including remaining claim limitations. 
As per independent claim 15: Wherein the first substrate includes an inner tube received at least partially in the interior of the outer tube and mounted for rotation with respect to the outer tube about at least one rotational axis, the inner tube having at least one side wall that delineates an interior of the inner tube from an exterior thereof, the at least one side wall of the inner tube having an outer surface; and wherein rotation of the inner tube relative to the outer tube selectively engages one of the plurality of subsets of the first set of electrical contacts carried by the inner tube with at least a portion of the second set of electrical contacts carried by the outer tube including remaining claim limitations.


                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,146,146 to Samann discloses a motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/DAVID LUO/Primary Examiner, Art Unit 2846